EXHIBIT 5
                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

STEVEN VANCE and TIM JANECYK, for )
themselves and others similarly situated, )
                                          ) Case No. 20 CV 577
     Plaintiffs,                          )
                                          ) Judge Charles P. Kocoras
     v.                                   )
                                          ) Magistrate Judge Gabriel A. Fuentes
INTERNATIONAL BUSINESS MACHINES )
CORPORATION,                              )

      Defendant.

                             DECLARATION OF SCOTT R. DRURY

          Scott R. Drury declares and states as follows:

          1.     My name is Scott R. Drury. I am an attorney at Loevy & Loevy (“Loevy”) in

Chicago, Illinois. I am one of the attorneys for Plaintiff Steven Vance in the above-referenced

matter.

          2.     As one of the attorneys working on this matter, I have been directly involved in

Plaintiffs’ efforts to resolve discovery disputes with Defendant International Business Machines

Corporation (“IBM”).

          3.     In connection with those efforts, I participated in a Local Rule 37.2 meet and

confer conference on May 6, 2021 (the “Conference”). The Conference took place by telephone.

The other Conference participants were Andrew Miller (counsel for Plaintiff Vance), Nicholas

Lange (counsel for Tim Janecyk), Kaitlin Sheehan (counsel for IBM) and another individual

whose name I do not know.

          4.     During the Conference, the parties discussed, among other things, the search

terms that IBM would run to locate electronically discoverable information (“ESI”). The parties



                                                   1
had been in ongoing negotiations regarding the search terms since January 2021. Defendant

contended that the following search terms would generate too many responses and, therefore,

needed to be narrowed:

            •   Watson /5 visual

            •   Fac! /5 recogni!

            •   Fac! /5 detect!

       5.       In response, Mr. Lange and I both requested that Defendant run Plaintiffs’

proposed search terms in order to determine how much data those terms returned. Ms. Sheehan

agreed to that proposal.

       6.       To date, Ms. Sheehan has not informed Plaintiffs’ counsel that she has run the

search terms or otherwise let us know the amount of data the search terms returned.

       I declare and state under penalty of perjury of the laws of the United States of America

that the foregoing is true and correct.

Executed on June 11, 2021




                                                    SCOTT R. DRURY




                                               2
